UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 11, 2016 SPIRE CORPORATION (Exact Name of Registrant as Specified in Charter) Massachusetts 0-12742 04-2457335 (State or Other Jurisdictionof Incorporation) (Commission File Number) (IRS Employer Identification No.) One Patriots Park, Bedford, Massachusetts 01730-2396 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (781) 275-6000 Not Applicable (Former name or address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17CFR240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17CFR240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement . On January 11, 2016, Spire Corporation (the “Company”) entered into an Asset Purchase Agreement (the “Purchase Agreement”) with Eternal Sun USA, LLC (“ Buyer”) pursuant to which Buyer agreed to acquire substantially all of the assets of the Company's Sun Simulator technology line (the “Sun Simulator Business”) and assume certain liabilities associated with such purchased assets as set forth in the Purchase Agreement (collectively, the “Transaction”). The Transaction was entered into in connection with the Company’s continuing restructuring efforts, pursuant to which the Company will focus on its retained turnkey manufacturing line business. The aggregate purchase price for the Sun Simulator Business was $1.5 million plus the assumed liabilities. The Purchase Agreement also includes a five-year commitment of the Company not to compete with Buyer with respect to the Sun Simulator Business (provided, however, that the Company may from time to time sell certain simulator equipment as part of its retained business). The Purchase Agreement also contains customary representations and warranties, post-closing covenants and mutual indemnification obligations for, among other things, inaccuracy or breach of any representation or warranty in the Purchase Agreement and any breach or non-fulfillment of any covenant contained in the Purchase Agreement and related transaction agreements or certificates. This summary description of the Purchase Agreement is qualified in its entirety by reference to the actual Purchase Agreement, which is filed as Exhibit 10.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Asset Purchase Agreement, dated January 11, 2016, by and between Spire Corporation and Eternal Sun USA, LLC SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 15, 2016 SPIRE CORPORATION By: /s/ Rodger W. LaFavre Rodger W. LaFavre Chief Executive Officer and President EXHIBIT INDEX Exhibit No. Description Asset Purchase Agreement, dated January 11, 2016, by and between Spire Corporation and Eternal Sun USA, LLC
